Citation Nr: 1525886	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the hands, legs and feet.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a spinal injury.

4.  Entitlement to service connection for a disability manifested by vertigo, with a loss of sense of balance.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for tinnitus was raised at the April 2015 hearing, and the claim for a total rating based on individual unemployability due to service-connected disability has been raised in a March 2014 claim, but these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for peripheral neuropathy of the hands, legs and feet is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  At the April 2015 hearing, prior to the promulgation of a decision in the matter, the Veteran withdrew his appeal seeking service connection for residuals of a spinal injury; there is no question of fact or law in this matter remaining for the Board to consider.

2.  A bilateral hearing loss was initially manifested many years after, and is not shown to be related to, the Veteran's service.

3.  A disability manifested by vertigo with a sense of loss of balance was not present in service or for many years after, and has not been demonstrated to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issue seeking service connection for residuals of a spinal injury; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  A bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014) (2014).

3.  A disability manifested by vertigo with a loss of sense of balance was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

During the April 2015 hearing before the undersigned, the Veteran withdrew the appeal regarding the claim for service connection for residuals of a spinal injury. There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to review the appeal, and it is dismissed.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in March 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The representative questioned the Veteran regarding his service history, and his symptoms.  The Veteran provided testimony as to the nature of his service.  Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  VA did not provide an examination regarding the Veteran's claims for service connection for bilateral hearing loss or vertigo.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not indicate that there is a relationship between service and either bilateral hearing loss or vertigo.  Further, the service treatment records do not show any complaint, treatment, or finding related to any claimed disability.  Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent for complaints or findings concerning hearing loss or vertigo.  A July 1965 report of medical history shows the Veteran denied ear trouble and dizziness.  A neurologic evaluation on the separation examination in July 1965 was normal.  A spoken voice hearing test was 15/15 in each ear.  

Private medical records show the Veteran was seen in August 1997 for complaints of a sore throat, sinus drainage and chest congestion.  He denied an ear ache.  He also reported he felt light-headed at times.  The assessments were pharyngitis and allergic rhinitis.  He complained of dizziness in November 1997.  He had a slight sore throat and body aches.  He denied an ear ache.  The impression was pharyngitis.  In August 2004, a private physician related the Veteran had been referred for tingling, numbness and weakness in the right hand.  The examiner commented that these symptoms were likely due to right carpal tunnel syndrome.  In September 2005, the Veteran stated he had been having a lot of problems relating to walking.  He said he felt as if he was constantly falling to the right and that he frequently loses his balance.  He also maintained he was having numbness and tingling in his hands.  These symptoms had been going on for years.  The assessments were ataxia and dysequilibrium.  

On private neurological consultation in October 2005, it was noted the Veteran had complaints of gait imbalance.  He stated he was losing feeling in his hands, and this had been present for two to three years.  He also reported problems with balance, and indicated he had been unsteady on his feet.  The examiner noted the neurological examination was characterized by findings compatible with peripheral neuropathy.  He stated the loss of feeling in the hands probably related to carpal tunnel syndrome.  An electromyogram the following month revealed findings compatible with mild sensory neuropathy.  In January 2006, the Veteran complained of being light-headed.  The diagnosis was mild vertigo.

The Veteran was seen in a VA neurology clinic in January 2011.  He complained of sensations of numbness and tingling throughout his hands since 2007.  He also reported daily burning pain in his feet since 2007.  He stated he had had mild, intermittent daily dizziness for many years.  The dizziness was a sensation of light-headedness.  He reported chronic bilateral auditory deficits since 1975.  The diagnoses were mild chronic sensorimotor neuropathy involving the distal upper extremities and lower extremities since 2007, etiology undetermined, and bilateral sensorineural auditory deficits since 1975.  

The Veteran was seen in a private facility in October 2011.  He related a history of intermittent balance for the previous two years.  He stated that after retiring from the police department, he worked construction, but stopped due to the feeling of "getting weaker."  He said he began to experience pain in his legs, feet and hands and was diagnosed with peripheral neuropathy.  He said his imbalance started shortly after he began feeling weaker.  It was noted that audiological tests at the VA showed a bilateral high frequency sensorineural hearing loss.  His history of noise exposure included the use of firearms in service and with the police force.  He reported an incident in which he was the victim of a grenade blast that caused him to lose his hearing for 48 hours.  

VA outpatient treatment records show the Veteran was seen in the audiology clinic in September 2011.  He stated his primary concerns were his imbalance and dizziness issues.  He related his symptoms had been an issue for the past couple of years.  An audiogram was performed, and the assessment was bilateral sensorineural hearing loss.  In October 2012, he reported hearing loss and poor balance.  The assessment was labyrinthitis.  He was seen the next month with a history of balance difficulties and episodes of a "sensation of blacking out" for ten years.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for sensorineural hearing loss).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts service connection is warranted for bilateral hearing loss and a disability manifested by vertigo, to include a loss of sense of balance.  As noted above, the service treatment records do not show any complaints, of or treatment for, hearing loss or vertigo.  In fact, they show he denied ear trouble and dizziness at separation.  The Board concedes that the spoken voice test administered on the separation examination is less specific when compared to an audiometric examination.  In this case, however, it represents the best evidence available regarding the status of the Veteran's hearing upon discharge from service.  The test revealed the Veteran's hearing was normal at the time of his discharge from service.  

The Veteran has described to various medical providers an incident in service in which he was very close to a mine that exploded in service.  He testified to this effect at the April 2015 hearing before the undersigned.  He claims he was referred to an ear, nose and throat specialist around 1968 or 1969 because he was having a rushing sound or ringing in his ears, and that he was told he had a hearing loss.  He indicated records from this were not available.  He also testified that his balance problems began in the late 1960's or early 1970's.  In his substantive appeal, the Veteran asserted that vertigo was treated within one to two years of his discharge from service, but he acknowledged he was unable to produce any records.

The Board finds the Veteran's allegations regarding the onset of his bilateral hearing loss and vertigo lack credibility because they are inconsistent.  Although he claims he sustained a temporary loss of hearing in service, there is no indication he sought treatment for this complaint, and he denied any ear problems when he was discharged from service.  In addition, he stated in January 2011 that he had experienced a hearing loss since 1975, approximately a decade after his separation from service.  The Board concedes he reported dizziness in 1997, but it appears this was associated with a cold and sore throat.  He also stated in January 2011 that dizziness had been present for many years.  In October 2011, he stated he had had dizziness and imbalance for about two years.  These inconsistencies in the record also weigh against the Veteran's credibility as to any assertions of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, continuity of symptomatology has not been established, and the Veteran's statements, standing alone, do not provide probative information.

The Veteran's assertions that his bilateral hearing loss and a disability manifested by vertigo are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of hearing loss and vertigo fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Both hearing loss and vertigo with loss of balance were first manifested many years after service.  There is no competent medical evidence linking them to service.  At the hearing, the Veteran was afforded the opportunity to submit such evidence bur failed to do so.

In summary, the preponderance of the evidence of record establishes that the Veteran's bilateral hearing loss and a disability manifested by vertigo became manifest years after, and are not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims of service connection for a bilateral hearing loss and a disability manifested by vertigo.



ORDER

The appeal seeking service connection for residuals of a spinal injury is dismissed.  

Service connection for bilateral hearing loss and for a disability manifested by vertigo with a loss of sense of balance is denied.


REMAND

The Veteran also asserts that service connection is warranted for peripheral neuropathy of the hands, legs and feet.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  Prior to September 6, 2013, the regulations provided a presumption that acute and subacute peripheral neuropathy was associated with exposure to Agent Orange.  Effective September 6, 2013, the regulation was amended, and acute and subacute peripheral neuropathy was replaced by early-onset peripheral neuropathy.  See 38 C.F.R. § 3.309 (e).  The amendment was applicable to claims pending on this date, and it applies to the Veteran's claim.  The statement of the case issued in September 2013 listed the old regulation.  The Veteran has not been informed of the amended regulation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for peripheral neuropathy of the hands, legs and feet since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of any outstanding evaluations and treatment from all providers identified.

2.  The AOJ should issue a supplemental statement of the case that includes consideration of the amended regulation pertaining to early-onset peripheral neuropathy, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


